Citation Nr: 0707190	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from April 1966 to 
January 1970, and from December 1973 to April 1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA), Saint Petersburg, Florida, regional 
office (RO).  The veteran testified before a Decision Review 
Officer (DRO) at the RO in July 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of an 
alleged sexual assault by four sailors near the barracks on 
the submarine base in New London, Connecticut, in September 
1966.  He testified to the DRO that the four sailors beat him 
up and sexually assaulted him.  He stated that they 
threatened his life if he informed anyone of the event.   
Service medical records fail to show that such an assault 
occurred.  

The veteran reported experiencing behavioral changes 
following the incident, specifically dropping out of 
submarine school in New London, Connecticut.  According to 
his personnel records, the veteran was in New London, 
Connecticut from July 1966 to October 1966.  The records also 
indicate that he was a student, non-graduate during that 
time.  

Medical evidence includes VA consulting reports dated in 
March and April 2001.  The March 2001 psychiatric report 
indicated a diagnosis of PTSD from sexual trauma.  The April 
2001 psychological report noted PTSD symptoms, but no 
diagnosis.   The veteran was enrolled in a trauma therapy 
clinic in July 2001.   
By a July 2005 letter, a licensed mental health counselor 
indicated that the veteran has PTSD resulting from military 
sexual assault.  

Following a review of the record, the Board finds that there 
is an additional duty to assist the veteran with the 
development of his claim for service connection for PTSD.  
Specifically, the RO must consider all of the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III, regarding personal assault. M21-1 notes that: 
"Personal assault is an event of human design that threatens 
or inflicts harm.  Examples of this are rape, physical 
assault, domestic battering, robbery, mugging, and 
stalking."  M21-1, Part III, 5.14c. M21-1 identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o); see also 38 C.F.R. § 3.304(f)(3) (2006); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

At his hearing before the DRO, the veteran indicated that his 
dropping out of submarine school in New London, Connecticut 
was an example of behavior changes he experienced following 
his assault.  The November 2005 supplemental statement of the 
case did not address whether this could possibly indicate or 
verify the occurrence of the alleged in-service stressor and 
if so should decide whether this evidence needs the 
interpretation by a clinician.   See M21- 1, Part III, 5.14c 
(9).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and inform him that he may submit any 
other corroborating evidence he may have 
pertaining to alleged stressor 
experienced during his service.  
The veteran should be advised that a 
meaningful research of his stressor will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the veteran 
that he may submit any other evidence to 
verify his alleged stressor from military 
as well as nonmilitary sources, to 
include "buddy" statements and 
relatives.  The RO should assist the 
appellant in obtaining such evidence, 
as appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Part III(as 
codified in 38 C.F.R. § 3.304(f)(3)) for 
verification of non-combat stressors is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat 
stressors.

2.  If indicated by the appellant's 
response, the RO should forward a summary 
of the veteran's claimed in-service 
stressors and copies of his service 
personnel records to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), and request JSRRC to attempt to 
verify the claimed stressor.  

3.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  
In rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  
If official service records or 
alternative records corroborate the 
appellant's allegations of stressors 
occurring, the RO should specify that 
information.  The RO should also 
indicate whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could 
possibly indicate the occurrence of one 
or more of the alleged in-service 
stressors and if so should decide 
whether this evidence needs the 
interpretation by a clinician.  In this 
regard, the RO should comment on the 
veteran not completing his education in 
New London, Connecticut between July and 
October 1966.  If the RO determines that 
the record establishes the existence of 
a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In reaching 
this determination, the RO should 
address any credibility questions raised 
by the record.

4.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The physician should 
review the claims folder and a copy of 
this remand, and should determine the 
true diagnoses of any currently 
manifested psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  The physician should reconcile 
any PTSD diagnosis based on an in-service 
stressor with the March 2001 VA 
consultant report and the July 2005 
statement.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.  

5.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for PTSD with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
REMAND.  If any benefits sought on appeal 
remain denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should then allow the appellant an 
appropriate period of time for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


